Citation Nr: 9901394	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


REMAND

While the veteran was in service, he was diagnosed as having 
an immature personality disorder as well as a manic-
depressive psychosis.  Shortly after leaving the US Army, he 
was treated for depression and anxiety.  Since that time, 
major depression, a generalized anxiety disorder, and PTSD 
have been diagnosed either clinically or by history.  It is 
thus unclear what condition the veteran actually suffers 
from, if any.  Therefore, in order to clear up the confusion, 
to determine whether his current psychiatric condition, if 
any, is related to manifestations and symptoms he exhibited 
while in service, and in compliance with 38 C.F.R.§ 4.125 
(Nov. 96 amnds) ([I]f the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis) See Cohen v. Brown, 10 Vet.App. 128 (1997) it is 
the opinion of the subscriber that additional medical testing 
should be accomplished.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be examined by a 
Board of two psychiatrists to determine 
whether the veteran has a psychiatric 
disorder, and, if so,  the nature and 
severity thereof.  Each psychiatrist 
should conduct a separate examination and 
the examination should be conducted in 
accordance with the DSM-IV.  If the 
examiners determine that the veteran has 
a psychiatric disorder, or disorders, the 
examiners should determine among 
themselves the relationship of any such 
disorders (including etiological origin 
and secondary causation). and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

The examiners should provide an opinion 
concerning the etiology of any 
psychiatric condition found, and they 
should comment on whether any symptoms 
and manifestations the veteran exhibited 
while he was in service, or shortly 
thereafter, were prodromata of the mental 
condition he now suffers from.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies or 
tests including psychological testing and 
evaluation are to be accomplished.  The 
entire claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiners prior to the 
examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veterans claim should be readjudicated.  If the decision 
remains unfavorable, he and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
